State ex rel. McCaffrey v. Superior Court, 20 Wash. 2d 704,149 P.2d 156; State ex rel. Boze v. Superior Court, 15 Wash. 2d 147,  129 P.2d 776; State ex rel. Huff v. Reeves, 5 Wash. 2d 637,  106 P.2d 729; and State ex rel. McAulay v. Reeves,196 Wash. 1, 81 P.2d 860, are overruled sub silentio by the majority opinion which, as aptly observed by Mr. Justice Roberts in his dissenting opinion in Smith v. Allwright, 321 U.S. 649, which overruled Grovey v. Townsend, 295 U.S. 45, 79 L. Ed. 1292,55 S. Ct. 622,
". . . tends to bring adjudications of this tribunal into the same class as a restricted railroad ticket, good for this day and train only. I have no assurance, in view of current decisions, that the opinion announced today may not shortly be repudiated and overruled by justices who deem they have new light on the subject. . . .
". . . It is regrettable that in an era marked by doubt and confusion, an era whose greatest need is steadfastness of thought and purpose, this court . . . should . . . become the breeder of fresh doubt and confusion in the public mind as to the stability of our institutions."
Let us have a government of laws and not of men.
I concur in the dissenting opinion of BEALS, J. *Page 171